DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/082,380, filed on 10/28/2020, claims benefit of 62/948,880 with a filing date of 12/17/2019.

Current Status
This office action is a first office action, non-final rejection based on the merits.  Claims 1-19, filed on 10/28/2020, are pending and have been considered below.

Claim Objections
Claims 5, 8, and 9 are objected to because of the following informalities:  

Regarding claim 5, applicant used the phrase “a processor” (line 2).  Examiner believes “a processor” in claim 5 is in reference to “a processor” claimed in claim 1 line 7.  Examiner respectfully suggests “a processor” in claim 5 should read “the processor.”

Regarding claim 8, applicant used the phrase “a machine learning model” (line 4).  Examiner believes “a machine learning model” in claim 8 is in reference to “a machine learning 
	Appropriate correction is required.

Regarding claim 9:  claim 9 is also objected to based on the objection for claim 8 as claim 9 is dependent on claim 8.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3 applicant used the phrase “measuring vibrational data with the second sensor” (line 5).  Examiner is unclear if the “vibrational data” of claim 3 is the same or different “vibrational data” measured with “the sensor” of claim 1 (line 6).  If the “vibrational data” of claim 3 is in reference to the “vibrational data” of claim 1 Examiner respectfully suggest line 5 of claim 3 should read “measuring the vibrational data with the second sensor.”

Regarding claim 4:  claim 4 is also rejected based on the rejection for claim 3 as claim 4 is dependent on claim 3.  
Regarding claims 15, 16, and 17, applicant used the phrases “the step of inputting” (claim 15 line 1-2), “the step of communicating” (claim 16 line 1-2), and “the step of comparing”  (claim 17 line 1-2).  There is insufficient antecedent basis for these limitations in the claims.

Regarding claims 18 and 19:  claims 18 and 19 are also rejected based on the rejection for claim 17 as claims 18 and 19 are dependent on claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tedesco et al., hereinafter Tedesco, U.S. Pub. No. 2021/0125428 A1 in view of Siegel et al., hereinafter Siegel, U.S. Pub. No. 2018/0003593 A1.

Regarding independent claim 1 Tedesco teaches:
A method for estimating a condition of a tire supporting a vehicle and being mounted on a wheel, the wheel being rotatably mounted on an axle (Tedesco, abstract, fig 3, fig 4B:  Tedesco teaches “A vehicle monitoring system monitors a vehicle characteristic and, from the monitoring, determines the state of a vehicle component.” Where the “state of the vehicle component may relate to a vehicle tire and to the potential delamination of a tire” (abstract) thereby disclosing “method for estimating a condition of a tire supporting a vehicle and being mounted on a wheel, the wheel being rotatably mounted on an axle.”  Fig 3 and fig 4B depict “a tire supporting a vehicle and being mounted on a wheel, the wheel being rotatably mounted on an axle”), the method comprising the steps of: 
mounting a sensor on at least one of the tire, the wheel, the axle, and a component of the brake system (Tedesco, ¶ 0065:  Tedesco teaches “Sensors may be mounted in any of a variety of positions, including:  a vehicle wheel-end, a vehicle cab, or a vehicle trailer, for example” (¶ 0065) thereby disclosing “mounting a sensor on at least one of the tire, the wheel, the axle, and a component of the brake system”); 
measuring vibrational data with the sensor (Tedesco, ¶ 0118: Tedesco teaches “Example embodiments of system 108 monitor vibrational inputs to the system through the use of 3-axis accelerometers sensors” (¶ 0118) thereby disclosing “measuring vibrational data with the sensor”); 
transmitting the data from the sensor to a processor; 
processing the data in the processor (Tedesco, ¶ 0061:  Tedesco teaches “A sensor may transmit data directly to, or, in a distributed processing embodiment, though a wheel-end located processor, to an off wheel-end processor for data reduction and analysis” thereby disclosing “transmitting the data from the sensor to a processor” and “processing the data in the processor”); 
	normalizing the processed data (Tedesco, ¶ 0144:  Tedesco teaches a “time domain signal” which are the data points from a vibration signal, “may be conditioned and converted via Discrete Fourier Transform (DFT) into the frequency domain” and the “frequency domain representation may then be further transformed to a frequency vs time spectrogram” (¶ 0144) thereby disclosing that the vibration data is processed.  Tedesco then teaches the “data may then be pre-processed, for example, by performing normalization, feature scaling, and regularization to enhance the accuracy of a sensor system” (¶ 0144), where “pre-processed” refers to before the data is supplied to the classifier but after being processed by being converted “into the frequency domain” and “transformed to a frequency vs time spectrogram” (¶ 0144).  Therefore, Tedesco discloses “normalizing the processed data”); 
	inputting at least one of the normalized data and pre-processed data into a machine learning model (Tedesco, fig 8, ¶ 0148-¶ 0151:  The third step of the flow chart of fig 8 is to “condition signal.”  Tedesco teaches “the signal generated by the sensor is conditioned, for example, by filtering and amplification in a two-stage gain amplifier” (¶ 0149) where “filtering and amplification” disclose pre-processing.  Additionally, Tedesco teaches “feed spectrogram to model” in the next to last step fig 8 where the “model” is “an artificial neural network classifier” (¶ 0151) thereby disclosing “inputting at least one of the normalized data and pre-processed data into a machine learning model” where “an artificial neural network classifier” reads on “a machine learning model”); and 
(Tedesco, fig 8, ¶ 0118, ¶ 0150-¶ 0151:  The last step of fig 8 is “classify” which is “determines the vehicle condition” (¶ 0151) which discloses “generating a condition estimation for the tire”
where “the vehicle condition” is, among other conditions, “tread wear” (¶ 0118). 
	Tedesco does not expressly teach: tread depth
	Siegel teaches: 
	tread depth (Siegel, ¶ 0006, ¶ 0014-¶ 0015:  Siegel teaches “determining, with a computer-based processor, whether the moving vehicle has wheel imbalance, a tire pressure problem, and/or excessive tire tread wear based at least in part on the vibration data produced by the accelerometer” (¶ 0006) thereby disclosing “the condition estimation includes at least one of a tread depth of the tire, a pressure of the tire, and a dual tire mismatch” as Siegel also teaches “As tread wears down, these benefits diminish until traction and safety are compromised.  Reduced tread depth increases wet stopping distances” (¶ 0014-¶ 0015) thereby correlating “tread wear” and “tread depth”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method determining the state of a vehicle component as taught by Tedesco by including determining tread depth as taught by Siegel in order to provide a system that prevents “poor tire condition (e.g., from under or over inflation or excess tread wear, etc.)” that “adversely affects vehicle efficiency, braking, steering, acceleration, ride harshness, and fuel consumption” (Siegel ¶ 0012).   

Regarding claim 2 Tedesco teaches: 
Tedesco, ¶ 0118: Tedesco teaches “Example embodiments of system 108 monitor vibrational inputs to the system through the use of 3-axis accelerometers sensors” (¶ 0118) thereby disclosing “the sensor is an accelerometer”).  

Regarding claim 3 Tedesco teaches:
	mounting a second sensor on at least one of the tire, the wheel, the axle, and a component of the brake system (Tedesco, ¶ 0057, ¶ 0061:  Tedesco teaches tire conditions may be monitored “using one or more sensors” which may include among others an “audio sensor” 
(¶ 0057) and the “sensors may be located on a wheel-end, off a wheel end, or a combination of both” (¶ 0061) thereby disclosing “mounting a second sensor on at least one of the tire, the wheel, the axle, and a component of the brake system,” and 
	measuring vibrational data with the second sensor (Tedesco, ¶ 0063:  Tedesco teaches the “term ‘sound sensor’ is used herein to refer to a sensor that detects pressure vibrations that may occur below, above, and including the audio frequency range” thereby disclosing “measuring vibrational data with the second sensor).  

Regarding claim 4 Tedesco teaches:
	the second sensor is an acoustic sensor (Tedesco, ¶ 0063:  Tedesco teaches tire conditions may be monitored “using one or more sensors” which may include among others an “audio sensor” (¶ 0057).  Tedesco also teaches the “term ‘sound sensor’ is used herein to refer to a sensor that detects pressure vibrations that may occur below, above, and including the audio frequency range” where “sound sensor” thereby disclosing “the second sensor is an acoustic sensor”).

Regarding claim 5 Tedesco teaches:
	the step of transmitting the measured data to a processor includes wirelessly transmitting the data to a remote processor (Tedesco, ¶ 0064, ¶ 0073:  Tedesco teaches “Communications may be direct, or through intermediary facilities and may employ wired or wireless” (¶ 0064) where the communications may be “between an wheel-end unit and an off-vehicle monitoring, maintenance and control systems” (¶ 0073) therefore Tedesco teaches  “the step of transmitting the measured data to a processor includes wirelessly transmitting the data to a remote processor”).  

Regarding claim 6 Tedesco teaches:
	the processor is mounted on the vehicle and is electrically connected to an electronic control system of the vehicle (Tedesco, fig 5, ¶ 0100, ¶ 0107:  Fig 5 depicts “a more detailed view of a wheel-end system” which includes among other components, “control electronics 914” (¶ 0100).  Tedesco teaches the control electronics are “employed by controller 906 to control gas flow into or out of tires” “piston control, control for engagement of a clutch” etc.  Controller 906 is implemented by “using a microprocessor, microcontroller, application specific processor, system on a chip, or digital signal processor” (¶ 0107).  Therefore, Tedesco teaches “the processor is mounted on the vehicle and is electrically connected to an electronic control system of the vehicle” as the “wheel-end system” in mounted on the vehicle (see 108 in fig 4A and 4B)).   

Regarding claim 8 Tedesco teaches:
(Tedesco, fig 8, fig 15b, ¶ 0112, ¶ 0170:  Tedesco teaches a high level of sampling rates that allow for greater signal analysis including Power Spectral Density Analysis (¶ 0112).  Additionally, Tedesco teaches “a power spectral density plot (PSD) with a time/frequency representation, such as that of fig 15b, using, for example an FFT” (¶ 0170).  Normalizing data is done in step 1304 of fig 8 (see claim 1 above), the “power spectral density plot (PSD)” is created in steps 1310 and 1311 therefore Tedesco teaches “calculating a power spectral density from data generated in the step of normalizing the processed data”), and 
	the step of inputting at least one of the normalized data and pre-processed data into a machine learning model includes inputting data from the power spectral density calculation into a deep learning model (Tedesco, fig 8, ¶ 0171:  Tedesco teaches  and the power spectral density data is used to train classifiers (¶ 0170) thereby disclosing “inputting data from the power spectral density calculation into a deep learning model” which is step 1312 in fig 8 “feed spectrogram to model”).   

Regarding claim 9 Tedesco teaches:
	the deep learning model is a convolutional neural network (Tedesco, ¶ 0151:  Tedesco teaches “the spectrogram representation of a vehicle’s condition of interest is compared in, or classified by, an artificial neural network classifier” where the “classifiers and the training thereof are known and described, for example in ‘Unsupervised Feature Learning For Audio Classification Using Convolutional Deep Belief Networks’ by Honglak Lee et al.” which is “hereby incorporated by reference” (¶ 0151).  Therefore, Tedesco teaches “the deep learning model is a convolutional neural network”).  

Regarding claim 10 Tedesco teaches:
	calculating a power spectral density from data generated in the step of normalizing the processed data (see claim 8 above), and the step of 
	inputting at least one of the normalized data and pre-processed data into a machine learning model includes inputting data from the power spectral density calculation into a support vector machine algorithm (Tedesco, ¶ 0151:  Tedesco teaches “the spectrogram representation of a vehicle’s condition of interest is compared in, or classified by, an artificial neural network classifier” where the “classifiers and the training thereof are known and described, for example in ‘Unsupervised Feature Learning For Audio Classification Using Convolutional Deep Belief Networks’ by Honglak Lee et al.” which is “hereby incorporated by reference” (¶ 0151).  Therefore, Tedesco teaches “inputting data from the power spectral density calculation into a support vector machine algorithm” as evidenced by Honglak Lee, et al.,  as Honglak teaches “for the CDBN (Convolutional Deep Belief Networks) features we used an SVM (Support Vector Machine) based ensemble method” (page 6, 2nd paragraph)).

Regarding claim 11 Tedesco teaches:
	providing identification information for the tire (Tedesco, ¶ 0158:  Tedesco teaches “The monitoring system may be configured to transmit raw or processed acceleration data, along with the identification of the corresponding tire” (¶ 0158) thereby disclosing “providing identification information for the tire”). 

Regarding claim 12 Tedesco does not teach:

	Siegel teaches:
	comparing the condition estimation to historical conditions for the tire to obtain a final predicted tread depth (Siegel, ¶ 0090:  Siegel teaches “all possibly relevant features ( including, e.g., expected rotational frequency, actual rotational frequency, peak bandwidth information, historical data, and/or temperature data) are fed into the decision tree algorithm to produce a result” (¶ 0152) and Siegel teaches “determining whether there is a tire pressure and/or tread wear issue involves applying one or more of these (and/or other features) to a decision tree algorithm” (¶ 0149).  Siegel also teaches “As tread wears down, these benefits diminish until traction and safety are compromised.  Reduced tread depth increases wet stopping distances” 
(¶ 0014-¶ 0015) thereby correlating “tread wear” and “tread depth”).  Therefore, Siegel teaches comparing the condition estimation to historical conditions for the tire to obtain a final predicted tread depth” as “historical data” reads on “historical conditions” and is used in the “decision tree algorithm” used to determine “tread wear” that discloses “tread depth”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method determining the state of a vehicle component as taught by Tedesco by including historical data as taught by Siegel in order to provide a system that prevents “poor tire condition (e.g., from under or over inflation or excess tread wear, etc.)” that “adversely affects vehicle efficiency, braking, steering, acceleration, ride harshness, and fuel consumption” (Siegel ¶ 0012).   

Regarding claim 13 Tedesco does not teach:

	Siegel teaches:  
	classifying the condition estimation based on a state of the vehicle (Siegel, ¶ 0006:  Seigel teaches “the computer-based processor to determine, based at least in part on the vibration data produced by the accelerometer, whether the moving vehicle has a wheel imbalance, a tire pressure problem, and/or excessive tire tread wear” (¶ 0006) disclosing “classifying the condition estimation based on a state of the vehicle” where “a wheel imbalance, a tire pressure problem, and/or excessive tire tread wear” discloses “condition estimation” and “moving vehicle” discloses a “state of the vehicle”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method determining the state of a vehicle component as taught by Tedesco by including classifying the condition estimation as taught by Siegel in order to provide a system that prevents “poor tire condition (e.g., from under or over inflation or excess tread wear, etc.)” that “adversely affects vehicle efficiency, braking, steering, acceleration, ride harshness, and fuel consumption” (Siegel ¶ 0012).   


Regarding claim 14 Tedesco does not teach: 
	classifying the condition estimation based on a state of the vehicle includes determining at least one of whether the vehicle is moving and whether the vehicle is stationary
	Siegel teaches:  
	classifying the condition estimation based on a state of the vehicle includes determining at least one of whether the vehicle is moving and whether the vehicle is stationary (Siegel, ¶ 0006:  Siegel teaches “A computer based method to facilitate detecting wheel imbalance, a tire pressure, tire pressure condition, and/or excessive tread wear on tires of a moving vehicle” (¶ 0006) discloses “classifying the condition estimation based on a state of the vehicle includes determining at least one of whether the vehicle is moving and whether the vehicle is stationary” as “wheel imbalance, a tire pressure, tire pressure condition, and/or excessive tread wear on tires” disclose “condition estimation”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method determining the state of a vehicle component as taught by Tedesco by including classifying the condition estimation as taught by Siegel in order to provide a system that prevents “poor tire condition (e.g., from under or over inflation or excess tread wear, etc.)” that “adversely affects vehicle efficiency, braking, steering, acceleration, ride harshness, and fuel consumption” (Siegel ¶ 0012).   

Regarding claim 15 Tedesco does not teach:
	inputting at least one of weather conditions, road conditions and vehicle speed into the machine learning model.
	Siegel teaches:
	inputting at least one of weather conditions, road conditions and vehicle speed into the machine learning model (Siegel, fig 4, ¶ 0083:  Fig 4 step 440 states “collect time-domain sensor data” where, as Siegel teaches “The time-domain vibration, position and orientation data collected by the sensors is related to and representative of the vehicle’s motion (i.e. vibration, position, and orientation including whether it is turning or not, etc.)” (¶ 0083).  Siegel also teaches “data is excluded (i.e. not used to assess wheel imbalance) if the vehicle was driving too slowly” (¶ 0091) depicted in step 444 of fig 4 therefore the vehicle’s speed must be part of the “time-domain sensor data.”  Step 448 of fig 4 is to “apply principal component analysis” to the data.  To determine if there are any wheel imbalances, which may be caused by wear (¶ 0080), the PCA data set is applied to a “decision tree algorithm” (¶ 0095) which reads on a “machine learning model.”  Siegel teaches “vehicle speed” is part of the PCA dataset which is inputted into “decision tree algorithm” therefore Siegel teaches “inputting at least one of weather conditions, road conditions and vehicle speed into the machine learning model”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method determining the state of a vehicle component as taught by Tedesco by including specific data in the machine learning model as taught by Siegel in order to provide a system that prevents “poor tire condition (e.g., from under or over inflation or excess tread wear, etc.)” that “adversely affects vehicle efficiency, braking, steering, acceleration, ride harshness, and fuel consumption” (Siegel ¶ 0012).   

Regarding claim 16 Tedesco does not teach:
	communicating the condition estimation to at least one of at least one control system of the vehicle, an operator of the vehicle, and a remote management center.
	Siegel teaches:
	communicating the condition estimation to at least one of at least one control system of the vehicle, an operator of the vehicle, and a remote management center (Siegel, fig 4, fig 22:  Siegel teaches in both fig 4 step 450 and fig 22 step 2264 that a notification is made to the vehicle owner of an imbalance (see fig 4) or a general or specific notification of a tire pressure and/or tread wear issue (see fig 22) where the general or specific notification is made to the “vehicle owner or driver” (¶ 0153).  Therefore, Siegel discloses “communicating the condition where “imbalance” and “tire pressure and/or tread wear issue” reads on “condition estimation”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method determining the state of a vehicle component as taught by Tedesco by including communicating the condition estimation as taught by Siegel in order to provide a system that prevents “poor tire condition (e.g., from under or over inflation or excess tread wear, etc.)” that “adversely affects vehicle efficiency, braking, steering, acceleration, ride harshness, and fuel consumption” (Siegel ¶ 0012).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tedesco in view of Siegel as applied to claim 1 above, and further in view of Brett et al., hereinafter Brett, U.S. Pub. No., 2006/0156810 A1.

Regarding claim 7 Tedesco teaches:
	normalizing to unit variance (Tedesco teaches the “data may then be pre-processed, for example, by performing normalization, feature scaling, and regularization to enhance the accuracy of a sensor system” (¶ 0144).  Tedesco is silent on how normalization is done and does not expressly teach “normalizing to unit variance.”  “Normalizing to unit variance” is a common technique and would be known to a person of ordinary skill in the art as evidenced by Chiley et al., Online Normalization for Training Neural Networks, page 3, § 3 Principles of normalization).
	Tedesco does not teach:
	subtracting a linear trend 
	Brett teaches:
	subtracting a linear trend (Brett, ¶ 0063-¶ 0064:  Brett teaches “errors due to accelerometer linearities can be removed from the GGI output by matching the GGI output to the rate sensor output using linear optimization” (¶ 0063).  Brett teaches mitigating the effects of gravity by determining a “correction signal” where the “correction signal is then subtracted from the GGI output” (¶ 0063) thereby disclosing “subtracting a linear trend”).   
  	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method determining the state of a vehicle component as taught by Tedesco by including subtracting a linear trend as taught by Brett in order to provide a system that “allows for improved removal of errors due to non-linearities and misalignments of accelerometers.”
	
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tedesco in view of Siegel as applied to claim 1 above, and further in view of Zhou, U.S. Pub. 2012/0218095 A1.

Regarding claim 17 Tedesco does not teach:
	comparing the condition estimation to a predetermined limit, and 
	transmitting a notice to at least one of at least one control system of the vehicle, an operator of the vehicle, and a remote management center if the condition estimation does not satisfy the predetermined limit.  
	Zhou teaches:
	comparing the condition estimation to a predetermined limit, and 
	transmitting a notice to at least one of at least one control system of the vehicle, an operator of the vehicle, and a remote management center if the condition estimation does not satisfy the predetermined limit (Zhou, ¶ 0041:  Zhou teaches “pressure sensors 310 and 311 in the apparatus will continuously measure the pressure level of the two tires and send the data and any warnings by wireless transmission to a monitor mounted in the driver cab” (¶ 0041) thereby disclosing “comparing the condition estimation to a predetermined limit,” as “warnings” would only be sent if data did not meet a comparison.  Additionally, “send the data and any warnings” discloses a “transmitting a notice.”  Zhou also teaches the “driver now can learn of the tire pressure conditions at any time, receive alerts of tire pressure problems as it happened, and (be) able to take corrective actions accordingly”(¶ 0041) disclosing “transmitting a notice to at least one of at least one control system of the vehicle, an operator of the vehicle, and a remote management center if the condition estimation does not satisfy the predetermined limit” where “driver” reads on “an operator of the vehicle” and “receive alerts” discloses the “the condition estimation does not satisfy the predetermined limit”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method determining the state of a vehicle component as taught by Tedesco by including notifying the operator of the vehicle of tire pressure alerts as taught by Zhou in order to provide a system that “can also provide substantial benefits in accurate inflation control, improved vehicle safety and system maintenance cost reductions” (Zhou, ¶ 0013).

Regarding claim 19 Tedesco does not teach:

	Zhou teaches:
	identifying a pressure dual tire mismatch when a difference between a tire pressure estimation for each tire in a pair of dual tires exceeds a predetermined threshold (Zhou, Abstract:  Zhou teaches a “wireless dual tire pressure monitor and equalizer apparatus is adapted to install on a vehicle dual wheel and connect to the two tire valve stems.  The apparatus includes capabilities of monitoring individual tire pressure and transmitting tire data to be received by a remote receiver, equalizing pressure in two tires when pressure is above a selected level, isolating the two tires when pressure is below the selected level, and transmitting warning signals upon detection of low pressure and air leaks” (abstract) where “equalizing pressure in two tires when pressure is above a selected level, isolating the two tires when pressure is below the selected level” discloses “identifies a pressure dual tire mismatch” as the pressure of the tires is monitored individually and “above the selected level” and “below the selected level” discloses “exceeds a predetermined threshold.”  Above a threshold or below a threshold is a designer’s choice as in either situation, the threshold was not met.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method determining the state of a vehicle component as taught by Tedesco by including identifying pressure dual tire mismatch as taught by Zhou in order to provide a system that “can also provide substantial benefits in accurate inflation control, improved vehicle safety and system maintenance cost reductions” (Zhou, ¶ 0013) 
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tedesco in view of Siegel as applied to claim 1 above, and further in view of Uffenkamp et al., herein after Uffenkamp, U.S. Pub. No. 2015/0330773 A1.

Regarding claim 18 Tedesco does not teach:
	identifying a tread depth dual tire mismatch when a difference between a tire tread depth estimation for each tire in a pair of dual tires exceeds a predetermined threshold.  
	Uffenkamp teaches:
	identifying a tread depth dual tire mismatch when a difference between a tire tread depth estimation for each tire in a pair of dual tires exceeds a predetermined threshold (Uffenkamp, 
¶ 0033. ¶ 0036:  Uffenkamp teaches “comparing the tread depths of the tires on one axle and outputting a warning when the difference between tread depths of the tires on one axle is less than a predefined second limiting value” (¶ 0033) which discloses “identifying a tread depth dual tire mismatch when a difference between a tire tread depth estimation for each tire in a pair of dual tires exceeds a predetermined threshold” as “outputting a warning” discloses a “mismatch” of the  “tire tread depth” has occurred and “is less than a predefined second limiting value” discloses “exceeds a predetermined threshold”  as “less than” or “exceeds” a threshold is a designer’s choice as in either situation, the threshold was not met.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method determining the state of a vehicle component as taught by Tedesco by including identifying tread depth dual tire mismatch as taught by Uffenkamp in order to provide a system in which “the driver of the vehicle is reliably notified of possible chassis problems which result in differing wear of the tires” (Uffenkamp, 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Suzuki et al., U.S. Pub. No. 2020/0298638 A1 teaches a general-purpose communication device that acquires tire-related conditions and reports the to a user via a notification unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

DRK
Examiner
Art Unit 2865



/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
03/22/2022